Filed pursuant to Rule 433 Dated April 26, 2011 Relating to Pricing Supplement No. 773 dated April 26, 2011 to Registration Statement No. 333-156423 Global Medium-Term Notes, Series F Floating Rate Senior Notes Due 2013 Fixed Rate Senior Notes Due 2016 Floating Rate Senior Notes Due 2013 Issuer: Morgan Stanley Principal Amount: Maturity Date: April 29, 2013 Trade Date: April 26, 2011 Original Issue Date (Settlement): April 29, 2011 Interest Accrual Date: April 29, 2011 Issue Price (Price to Public): 100% Agents’ Commission: 0.15% All-in Price: 99.85% Net Proceeds to Issuer: Base Rate: LIBOR Spread (plus or minus): Plus 0.98% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each January 29, April 29, July 29 and October 29, commencing July 29, 2011 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 0.98% (to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date) Initial Interest Reset Date: July 29, 2011 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747Y DC6 ISIN: US61747YDC66 Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated (“MS & Co.”) and such other agents as shall be named in the above-referenced Pricing Supplement.MS & Co. is our wholly-owned subsidiary. MS & Co. will therefore conduct this offering in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. Fixed Rate Senior Notes Due 2016 Issuer: Morgan Stanley Principal Amount: Maturity Date: April 29, 2016 Trade Date: April 26, 2011 Original Issue Date (Settlement): April 29, 2011 Interest Accrual Date: April 29, 2011 Issue Price (Price to Public): 99.901% Agents’ Commission: 0.35% All-in Price: 99.551% Net Proceeds to Issuer: Interest Rate: 3.800% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each April 29 and October 29, commencing October 29, 2011 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747Y DD4 ISIN: US61747YDD40 Issuer Ratings: A2 (Moody’s) / A (Standard & Poor’s) / A (Fitch) / A+ (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement.MS & Co. is our wholly-owned subsidiary. MS & Co. will therefore conduct this offering in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated December 23, 2008 Prospectus Dated December 23, 2008
